Citation Nr: 1126987	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a disorder manifested by bilateral ankle pain, to include as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a disorder manifested by muscle aches, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a disorder manifested by memory loss, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a vision disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a disorder manifested by fatigue and loss of concentration, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1986 and from September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2011, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript is associated with the claims folder.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional treatment records.

In March 2011 and April 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  He also submitted a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The Board notes that the Veteran's claims for a sleep disorder and a disorder manifested by muscle aches were originally characterized as, "Entitlement to service connection for a sleep disorder and muscle aches and pains as due to an undiagnosed illness."  However, at his March 2011 Board videoconference hearing, the Veteran agreed that the sleep disorder and muscle aches were two separate, unrelated conditions.   As such, the Board has split and recharacterized the issues.  

The issues of entitlement to service connection for an acquired psychiatric disorder (to include PTSD), a disorder manifested by loss of concentration and fatigue, a disorder manifested by bilateral ankle pain, muscle aches, a sleep disorder, and a disorder manifested by memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's claims for entitlement to service connection for memory loss, bad ankles, generalized  back pain, joint pains, and an inability to sleep; this decision became final when the period allowed for an appeal expired.

2.  New evidence associated with the claims file since the March 1998 denial, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims for service connection for bilateral ankle pain, a sleep disorder, muscle aches, and a disorder manifested by memory loss.

3.  The preponderance of the competent and credible evidence is against finding that a chronic vision disorder (other than refractory errors) were present in-service, that refractory errors of the eyes were subjected to a superimposed disease or injury which created additional disability, or that any current disability of the eyes is related to service.


CONCLUSIONS OF LAW

1.  The March 1998 decision that denied service connection for memory loss, bad ankles, joint pains, and an inability to sleep is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2010).

1.  New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for bilateral ankle pain have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for a sleep disorder have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for muscle aches have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

4.  New and material evidence having been submitted, the requirements to reopen a claim for entitlement to service connection for a disorder manifest by memory loss have been met, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

5.  A vision disorder was not incurred or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen the Veteran's claims for a disorder manifested by loss of concentration and fatigue, a disorder manifested by bilateral ankle pain, muscle aches, a sleep disorder, and a disorder manifested by memory loss.   Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

As to the issue of service connection for a vision disorder, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted additional records and lay statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the March 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the onset and current symptomatology of his claimed disabilities.  Moreover, the Veterans Law Judge inquired as to whether there were any outstanding medical records pertinent to the Veteran's claims, and the record was held open for 60 days to permit the Veteran to submit this evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concedes that the Veteran was not afforded an examination with respect to his vision disorder.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA examination is not warranted.  As discussed in further detail below, the Veteran's diagnosed myopia and presbyopia are refractive disorders and therefore not diseases or injuries within the meaning of applicable VA legislation.  No other visual disorder has been identified.  A remand for a VA examination would therefore unduly delay resolution.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Veteran's claims for entitlement to service connection for a disorder manifested by bilateral ankle pain, a disorder manifested by muscle aches, a sleep disorder, and a disorder manifested by memory loss have been previously denied by the RO.  Specifically, in a March 1998 rating decision sent to the Veteran in April 1998, his claims were denied on the basis that there was no record of in-service treatment.  The RO also noted that the presence of a current disability, to include objective manifestations of an undiagnosed illness, had not been established.  Reference was made to the fact that the Veteran had failed to report for a scheduled VA examination.  He did not appeal these RO decisions within the allotted time period, and they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2010)

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The relevant evidence of record at the time of the March 1998 RO denial included service treatment records, a January 1992 Army National Guard Report of Separation and Record of Service, private treatment records dated in November 1993, VA treatment records dated from April 1994 to December 1995, and the report of a May 1995 Persian Gulf Examination.  Again, as noted, the Veteran failed to report for a September 1996 VA examination.

The relevant evidence added to the record since the March 1998 RO denial includes a March 2000 Army National Guard Report of Separation and Record of Service, a June 2006 Intake Assessment and February 2011 correspondence from the Veteran's private clinical psychologists, written lay statements from the Veteran's adult children dated in November 2006 and April 2011, VA treatment records dated from July 2001 to November 2006, and a transcript of the Veteran's March 2011 Board videoconference hearing.  

As an initial matter, the Board determines that the Veteran's claims for a sleep disorder and a disorder manifested by memory loss should be reopened.  As was noted above, his claims were denied on the basis that there was no record of in-service treatment for these conditions.  However, since the last final denial of these claims, he was seen by psychologist M. L. Walsh, Ph.D., in June 2006, who attributed the Veteran's nightmares, intrusive thoughts, and concentration problems to PTSD due to events in the Persian Gulf.  In correspondence dated in February 2011, psychologist T. Lawry, Ph.D., also attributed the Veteran's sleep disturbances as well as his concentration and memory difficulties to PTSD due to events in the Persian Gulf.    

This evidence is new, in that it was not previously considered by the RO prior to the last final denial.  Moreover, the Board finds that this evidence is material to an unestablished fact necessary to support the Veteran's claims.  Namely, it is competent evidence supporting a link between current disorders and active duty service.  Therefore, these claims are reopened.  

Similarly, the Board determines that the Veteran's claim for bilateral ankle pain and muscle aches should be reopened.  As was noted above, his claim was denied on the basis that there was no record of in-service or post-service treatment for these conditions.  However, since the last final denial of this claim, the record includes a June 2003 VA treatment note that documents the Veteran's complaints of generalized pain, to include the shoulder and back.  An August 2004 note references complaints of bilateral shoulder and left arm pain.  Also of record is the June 2006 intake assessment from his private clinical psychologist indicated that the Veteran had a history of Gulf War Syndrome characterized by aches and pains in his joints.  Moreover, VA treatment records dated in October 2005 show that the Veteran receives ongoing treatment for bilateral ankle pain.  Although the Veteran testified at his March 2011 Board videoconference hearing that he was diagnosed with arthritis in his ankles, X-rays conducted in May 1995 were normal and VA treatment records reveal treatment for bilateral ankle arthralgia rather than arthritis.  

In determining whether the new evidence is material, the Board has considered the Court's recent decision in Shade v. Shinseki, 24 Vet.App. 110 (2010) in which the Court determined that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The new evidence, when combined with the evidence of record, relates to unestablished facts necessary to substantiate the claim.  Namely, there is now evidence establishing objective indications of signs and symptoms of the joints and muscles.  See 38 C.F.R. § 3.317 (2010).  This new evidence raises the question as to whether the Veteran experiences symptoms of generalized joint and muscle pain due to an undiagnosed illness, which would trigger the need for an examination if it were being reviewed de novo basis.  The evidence is therefore found to be material.  Accordingly, the Veteran's requests to reopen the claims for service connection for joint and muscle pain is granted.

III.  Service Connection for a Vision Disorder

The Veteran also seeks entitlement to service connection for a vision disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran testified at his March 2011 Board videoconference hearing that he was caught in a sandstorm while stationed in Saudi Arabia and began rubbing his eyes when they were exposed to the fine granules of sand.  The Veteran was taken to a medic who gave him eyewash, and he reported noticing a deterioration of his vision since then.  He claims that he had his eyes checked and was informed that his lens was scratched from the sand.  He was prescribed glasses and has been wearing them ever since.  The Veteran also reported getting his eyes checked since his return to the United States and being diagnosed with a cataract.  He claims that a physician informed him that his vision problems were a result of having his lens scratched in the sandstorm.  The Veteran was provided 60-days to procure such an opinion.  To date, no such opinion has been submitted.

A review of the Veteran's service treatment records reveal that he began wearing glasses in the 1990 to 1991 timeframe.  Specifically, a March 1990 Report of Medical History indicated that he did not wear glasses, while a May 1991 Report of Medical History indicated that he wore glasses.  An April 1991 treatment note indicated that the Veteran complained of his vision "coming and going" with blurriness for 8 months.  He was diagnosed with myopia.  However, there was no mention of the alleged sandstorm and/or an abrasion to the lens.  His May 1991 Report of Medical Examination indicated that he had a full field of vision and that his distant and near vision were corrected to 20/20.  

Post-service VA treatment records reveal ongoing treatment for presbyopia.

However, for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.
  
In sum, in the absence of a documented superimposed disease or injury, the evidence does not support a grant of service connection for a vision disorder.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a disorder manifested by bilateral ankle pain, to include as due to an undiagnosed illness, has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for muscle aches, to include as due to an undiagnosed illness, has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a disorder manifested by memory loss, to include as due to an undiagnosed illness, has been received; to this extent, the appeal is granted.

Service connection for a vision disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty.  Specifically, the Veteran alleges that he was exposed to the following stressors during his period of active service:  (1) being present during an Iraqi scud missile attack which resulted in the deaths of U.S. servicemen from Philadelphia while stationed near Dharan, Saudi Arabia ("Camp Jack & Jill");  (2) learning that a lieutenant colonel with the surname "May" from a Pennsylvania-based unit in the next tent committed suicide while in Dharan, Saudi Arabia;  (3) learning that a member of his own unit (123rd Service & Supply Company, later known as the 1208th Quartermaster Company) with the surname "Brown" committed suicide upon the unit's return to Alabama; (4) a general fear of dying due to the threat of Iraqi scud missiles while stationed near Dharan, Saudi Arabia; and (5) seeing dead Iraqi soldiers in the road when he was delivering supplies.  

The Veteran's service personnel records reveal that he served as a water treatment specialist and was stationed in Saudi Arabia from October 25, 1990, to May 19, 1991.  These records also confirm that he was attached to the 123rd Service & Supply Company from Goodwater, Alabama.  However, these records do not pinpoint his location while stationed in Saudi Arabia.

The Board also notes that on February 25, 1991, an errant Iraqi scud missile hit a makeshift barracks in Dharan, Saudi Arabia, killing 28 U.S. reserve component soldiers and wounding 99.  Thirteen of the dead and 43 of the wounded belonged to the Army Reserve 14th Quartermaster Detachment, a water purification unit based in Pennsylvania, which is fairly consistent with the Veteran's report of a scud attack resulting in the deaths of U.S. servicemen from Philadelphia.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f). The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).

In addition, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establish an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)). Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional. These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court.  Id.

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran submitted the report of a June 2006 intake assessment in which a private clinical psychologist diagnosed him with PTSD.  The physician recited the following military history, as reported by the Veteran: "He served with that init in Saudi Arabia during the Persian Gulf War and reports that he was under SCUD attack and chemical alert on numerous occasions when he thought he would be killed.  He reported seeing the SCUD hit the dormitory where the Pennsylvania National Guard unit died.  He reported that in those moments he thought that he would be killed and had tremendous feelings of helplessness, not knowing what types of nerve gas were in the missiles that were being fired at them."  Additionally, in correspondence dated in April 2011, a clinical psychologist from the same private office opined that the Veteran "meets Criteria A for PTSD in that he did experience traumatic events that potentially threatened his life."

Given the recent amendments made to 38 C.F.R. § 3.304(f) along with the findings of the June 2006 private intake assessment and February 2011 correspondence, the Board finds that the Veteran should be provided a VA psychiatric examination to identify his current psychiatric disorders and to determine (i) whether the Veteran meets the criteria for a diagnosis of PTSD, (ii) if PTSD is diagnosed, whether it is at least as likely as not that the PTSD is due to a confirmed or verified in-service stressor, and/or (iii) whether it is at least as likely as not that a psychiatric disorder other than PTSD was caused by the Veteran's military service or any event that occurred therein.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should specifically comment on the June 2006 private intake assessment and February 2011 correspondence submitted by the Veteran.

Prior to readjudicating the Veteran's claim, the RO should associate with the Veteran's claims file any additional records of the Veteran's treatment for his claimed condition that the Veteran may identify.  Here, the Board notes that the Veteran has been treated at the Central Alabama Veterans Health Care System West Campus, in Montgomery, Alabama.  Records from this facility dated since November 2006 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity submit relevant records.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

In addition, as discussed above, the Board has reopened the Veteran's claims for entitlement to service connection for a sleep disorder and a disorder manifested by memory loss.  The Veteran also seeks entitlement to service connection for a disorder manifested by fatigue and loss of concentration.  The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As there is evidence that these disorders, initially claimed as separate disorders due to an undiagnosed illness based on Persian Gulf service, may be mere symptoms of an overarching psychiatric disorder, the Board finds these issues to be inextricably intertwined with the development related to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

With respect to the Veteran's reopened claim for entitlement to service connection for muscle aches and joint pain, to include bilateral ankle pain, the Board finds that he should be afforded a VA examination to determine the nature and etiology of any current bilateral ankle disorder.  The examiner should also determine whether the Veteran's complaints of generalized muscle aches and joint pain, to include bilateral ankle pain, is due to any specific diagnosis as opposed to being disorders related to an undiagnosed illness as a result of spending time in Saudi Arabia during the Gulf War.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.

2. The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disorder. This should specifically include treatment records from the Central Alabama Veterans Health Care System West Campus, in Montgomery, Alabama, dated since November 2006.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

3.  The RO should attempt to obtain the unit records of the 123rd Service & Supply Company, later known as the 1208th Quartermaster Company, in order to verify the presence of the Veteran's unit in or around Dharhan, Saudi Arabia, on the night of February 25, 1991.

4.  After the above development has been completed, the AMC/RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during his period of active service: 

(a) being present during an Iraqi scud missile attack which resulted in the deaths of U.S. servicemen from Philadelphia while stationed near Dharan, Saudi Arabia ("Camp Jack & Jill");  

(b) learning that a lieutenant colonel with the surname "May" from a Pennsylvania-based unit in the next tent committed suicide while in Dharan, Saudi Arabia; 

(c) learning that a member of his own unit (123rd Service & Supply Company, later known as the 1208th Quartermaster Company) with the surname "Brown" committed suicide upon the unit's return to Alabama;

(d) a general fear of dying due to the threat of Iraqi scud missiles while stationed near Dharan, Saudi Arabia; and

(e) seeing dead Iraqi soldiers in the road when he was delivering supplies.  

The VA examiner should determine whether any of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In doing so, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed disorder and events during active service as well as the opinion and findings of the June 2006 private intake assessment by Dr. Walsh and the February 2011 correspondence from Dr. Lawry.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

Finally, the examiner is asked to provide an opinion as to the likelihood that the Veteran's alleged disorder manifested by loss of concentration and fatigue, sleep disorder, and disorder manifested by memory loss are symptoms of any diagnosed psychiatric disorder.  

5.  The Veteran should also be scheduled for a VA joints examination to determine the nature, extent, and etiology of his bilateral ankle pain.  The examiner should be provided with the claims file for review in conjunction with this examination.  

The examiner should answer the following questions.  Each answer should include discussion of the Veteran's lay statements as to onset of the disorders and symptoms and history reflected in records related to the Veteran's active service.  

(a)  For any disability manifested by ankle joint pain diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

(b)  If the Veteran's bilateral ankle joint pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

6.  The RO should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for scheduled examination, documentation must be obtained which shows when notice of the examination was sent and to what address and whether any notice that was sent was returned as undeliverable.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


